department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc dom p si spr-112031-00 uil memorandum for theodore r leighton assistant district_counsel cc ner man from william p o'shea branch chief cc dom p si subject sec_6707 questions date date this memorandum responds to your request for technical assistance concerning the imposition of tax_shelter_registration penalties under sec_6707 and sec_6708 of the internal_revenue_code certain transactions have been identified that should have been registered under the tax_shelter provisions as they existed prior to and continue to exist after the expansion of the tax_shelter rules in issue sec_1 should the service conduct separate sec_6707 penalty examinations for each individual shelter promoted or an aggregate examination of all the tax_shelter organizer's shelters when an organizer failed to register more than one sec_6111 shelter what are the organizer's administrative appeals rights is a sec_6707 exam part of an income_tax exam if the service conducts a sec_6707 concerning a particular deal is it prohibited from conducting another 1in congress added confidential_corporate_tax_shelters as shelters that may need to be registered under sec_6111 see p l taxpayers relief act of vol c b some of the shelter transactions you have asked about occurred after the enactment of those provisions however those new rules are not addressed here because the shelters were required to register under the rules of sec_301_6111-1t as they existed before and continue to exist after the 1997_act changes spr-112031-00 similar exam concerning another shelter promoted by the same organizer during the same tax years conclusion sec_1 the service should conduct independent sec_6707 penalty examinations for each incomplete or unfiled tax_shelter_registration if possible the shelter organizers subject_to the sec_6707 penalties have appeal rights as described below shelter organizers should be informed of their appeal rights and we should help facilitate appeals section sec_7605 prohibition against unnecessary examinations and more than one inspection of a taxpayer’s books of account should not prohibit the service from conducting more than one examination of the same tax_shelter_organizer for the same tax_year to determine penalties arising from different shelters moreover a sec_6707 exam does not need to be part of an income_tax exam legal background sec_6111 requires any_tax shelter organizer to register the tax_shelter with the secretary in such form and in such manner as the secretary may prescribe not later than the day on which the first offering_for_sale of interests in such tax_shelter occurs sec_6111 generally provides for the definition of a tax_shelter for the purposes of sec_6111 sec_6111 provides that any registration under sec_6111 must include a information identifying and describing the tax_shelter b information describing the tax benefits of the tax_shelter represented or to be represented to investors and c such other information as the secretary may prescribe sec_6111 provides that any person who sells or otherwise transfers an interest in a tax_shelter shall at such times and in such manner as the secretary shall prescribe furnish to each investor who purchases or otherwise acquires an interest in such tax_shelter from such person the identification_number assigned by the secretary to such tax_shelter sec_6111 provides that any person claiming any deduction credit or other tax_benefit by reason of a tax_shelter shall include in such manner as the secretary may prescribe on the return of tax on which such deduction credit or other benefit is claimed that identification_number assigned by the secretary to such tax_shelter spr-112031-00 sec_6112 provides that any person who organizes any potentially_abusive_tax_shelter or sells any interest in such a shelter shall maintain in such manner as the secretary may be regulations prescribe a list identifying each person who was sold an interest in such shelter and containing such other information as the secretary may by regulations require sec_6112 provides that for the purposes of sec_6112 the term potentially_abusive_tax_shelter means - any_tax shelter as defined by sec_6111 with respect to which registration is required under sec_6111 and any entity investment plan or arrangement or other plan or arrangement which is of a type which the secretary determines by regulations as having a potential for tax_avoidance_or_evasion sec_6112 provides that any person who is required to maintain a list under sec_6112 - a shall make such list available to the secretary for inspection upon request by the secretary and b except as provided under regulations prescribed by the secretary shall retain any information which is required to be included on such list for seven years sec_6707 provides that if a person who is required to register a tax_shelter under sec_6111 a fails to register such tax_shelter on or before the date described in sec_6111 or b files false or incomplete information with the secretary with respect to such registration such person shall pay a penalty with respect to such registration in the amount determined under sec_6707 or as the case may be no penalty shall be imposed under the preceding sentence with respect to any failure which is due to reasonable_cause sec_6707 provides that except as provided in sec_6707 the penalty imposed under sec_6707 with respect to any_tax shelter shall be an amount equal to the greater of a percent of the aggregate amount invested in such a shelter or b dollar_figure sec_6708 provides that any person who fails to meet any requirement imposed by sec_6112 shall pay a penalty of dollar_figure for each person with respect to whom there is such a failure unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the maximum penalty imposed under sec_6708 for any calendar_year shall not exceed dollar_figure sec_6708 provides that the penalty imposed by sec_6708 shall be in addition to other penalties provided by law discussion should the service conduct separate sec_6707 penalty examinations for each individual shelter promoted or an aggregate examination of all spr-112031-00 the tax_shelter organizer’s shelters when an organizer failed to register more than one sec_6111 shelter the service should conduct separate and independent sec_6707 penalty examinations for each incomplete or unfiled shelter registration the tax_shelter_registration program is designed to enable the service to analyze general trends among current tax_shelters and allow the service to identify the organizers of and participants in potentially abusive tax_shelters to further these goals sec_6111 and sec_6112 impose an affirmative duty on tax_shelter organizers to register with the service each individual shelter that they promote or organize and to maintain separate lists of the investors in them similarly the penalties under sec_6707 and sec_6708 are application specific and not taxpayer specific irm part the penalty handbook sets forth guidance for all penalties imposed by the internal_revenue_code including the penalty imposed by sec_6707 irm part replaced former irm part iv sec_42 which governed the service’s application of sec_6707 prior irm contained more detailed provisions than current irm part under prior irm sec_6707 penalty exams were initiated and conducted separately for each incomplete or unfiled shelter registration note that this rule applied to shelters that were required to be registered separately under sec_6111 the service may conduct a joint examination for separate shelters that the organizer was required or had an option to register jointly eg separate but identical structures using different entities and assets thus because the affirmative duties and the penalties imposed for failure to comply with such duties were specific to each shelter the service treated each examination separately and directed any informal inquiry specifically to each shelter that was not registered see prior irm irm part does not contradict these former procedures and we recommend that you continue to follow their substance what are the organizer’s administrative appeals rights taxpayers may assert a defense of reasonable_cause against a penalty imposed under sec_6707 irm provides that the reasonable_cause exception applies to the penalties under sec_6707 except the penalty under sec_6707 irm references irm which provides the general rules for the reasonable_cause defense generally irm provides that reasonable_cause is based on all the facts and circumstances in each situation and allows the service to provide relief from a penalty that would otherwise be assessed reasonable_cause relief is generally granted when the taxpayer exercises ordinary business care and prudence in determining their tax obligations spr-112031-00 but is unable to comply with those obligations however taxpayers should not be granted reasonable_cause relief unless they meet all of the other criteria outlined in that section in addition to irm the special post assessment penalty procedures provided in irm apply to penalties imposed under sec_6707 irm provides with a few enumerated exception sec_2 that the post assessment penalty appeal procedure applies to all assessed additions to tax and additional_amounts and penalties commonly referred to as penalties imposed by chapter of the code these special post-assessment penalty procedures conform with the procedures outlined in irm specifically the post assessment penalty procedures state that the penalties are to be assessed and collected like taxes and paid upon notice_and_demand irm although technical_advice procedures are not available to taxpayers who submit penalty appeals irm taxpayers may now appeal penalties to an appeals officer who will resolve the appeal irm finally a taxpayer that wishes to litigate the sec_6707 penalty must first pay the full penalty because the tax_court does not have jurisdiction over a sec_6707 penalty and sec_6703 does not apply to sec_6707 penalties cf 77_tc_1255 percent penalty assessment under sec_6672 not subject_to tax_court jurisdiction robertson v comm 45_tcm_537 penalty imposed under sec_6654 for underpayment of estimated_tax attributable to tax shown on return not subject_to tax_court jurisdiction is a sec_6707 exam part of an income_tax exam if the service conducts a sec_6707 concerning a particular deal is it prohibited from conducting another similar exam concerning another shelter promoted by the same organizer during the same tax years the answer to this question assumes that the question concerns the restrictions contained in sec_7605 against unnecessary examinations and more than one inspection of a taxpayer’s books of account based on this assumption the service has a strong argument that it is not prohibited from conducting more than one examination of the same shelter organizer for the same tax_year to determine whether to impose the penalty under sec_6707 sec_7605 provides as follows 2note that although the penalties under sec_6707 are not listed among the exceptions the penalties under sec_6700 and sec_6701 for promoting and aiding_and_abetting abusive tax_shelters are spr-112031-00 no taxpayer shall be subjected to unnecessary examination or investigation and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary sec_7605 imposes restrictions on two activities unnecessary investigations and more than one inspection of a taxpayer’s books of account for a taxable_year in construing the language of this section courts have held that the prohibition against a second inspection must be read in_pari_materia with the opening clause which states the purpose for which the section was enacted ie that no taxpayer shall be subjected to unnecessary examinations or investigations see 518_f2d_842 7th cir 469_f2d_977 5th cir in applying the restrictions of sec_7605 courts have been reluctant to restrict legitimate investigations by the service sec_7605 first appeared as of the revenue act of 42_stat_310 the section was designed to protect the taxpayer from onerous and unnecessarily frequent examinations and investigations of revenue agents the purpose of the section was to free honest taxpayers from the petty annoyances of repeated examinations there is no indication anywhere in the legislative_history that sec_7605 was intended to restrict the scope of the government’s legitimate power to protect the revenue see ivan grossman and sherry 74_tc_1147 the grants of power contained in sec_7601 power to canvass districts and power to examine books records etc are to be liberally construed in recognition of the vital public interest they serve by the same token the limitation in sec_7605 b is not to be construed so as to defeat that legitimate purpose 313_f2d_79 9th cir the service treats the restrictions contained in sec_7605 as applying to a case that has been closed but for which there are grounds to reopen irm section titled reopening of closed cases restates the language of sec_7605 and directs that when a reexamination of a taxpayer’s books_and_records is necessary a notice signed by the appropriate_official be delivered to the taxpayer in addition revproc_94_68 1994_2_cb_803 which amplifies and updates revproc_85_13 c b defines a closed_case and lists specific examples not intended to be all-inclusive of contacts that are not examinations inspections or reopenings this revenue_procedure also explains the service’s policy against reopening any case closed after examination by a district_office or service_center to make an adjustment unfavorable to the taxpayer except in certain specified conditions this revenue_procedure is often cited by the courts when addressing the restrictions contained in sec_7605 for instance in schwartz the court stated that spr-112031-00 it is significant that the internal_revenue_service does not treat the giving of a notice required under sec_7605 as a perfunctory matter it deals with the matter of a second inspection on the assumption that it relates to an inspection following the closing of an examination by the agents f 2d pincite based on this precedent the service has a strong argument that it is not prohibited from conducting more than one examination of the same shelter organizer for the same tax_year to determine whether to impose the penalty under sec_6707 the service can conduct additional examinations or investigations of the same taxpayer for the same year as long as there exists a legitimate purpose for the examination and the service does not harass the taxpayer the penalties imposed by sec_6707 are based on individual tax_shelters therefore the service could conduct an examination of a taxpayer with respect to one tax_shelter and could conduct a second or third or several subsequent examinations with respect to different tax_shelters each subsequent examination would be for a legitimate purpose assuming multiple penalty investigations are not conducted to harass the taxpayer therefore the restrictions contained in sec_7605 would not apply the first part of question number asks whether a penalty examination is part of an income_tax examination we are not sure what that question means if the service is not conducting an income_tax examination at the time that it is conducting the penalty examination the service would not be prohibited from conducting an income_tax examination of the same taxpayer for the same year on the other hand if the service conducted an income_tax examination at the same time that it conducted a penalty examination the service could not conduct another income_tax examination of the same taxpayer for the same year without giving the taxpayer notice or unless the taxpayer requests another income_tax examination if the service conducts an income_tax examination for a particular tax_year the service could conduct a subsequent penalty examination of the same taxpayer for the same year with respect to a penalty under sec_6707 see kendrick supra a subsequent inspection of taxpayers’ books_and_records to determine excise_tax liability following a complete income_tax audit did not require notice under sec_7605 - end -
